
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Parts 600, 635, and 648
        [Docket No.  010612153-1153-01; I.D.  041901A]
        RIN 0648-AP21
        Fisheries Off West Coast States and in the Western Pacific; Atlantic Highly Migratory Species; Fisheries of the Northeastern United States
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes a rule that would implement the provisions of the Shark Finning Prohibition Act (Act) that prohibit any person under U.S. jurisdiction from engaging in shark finning in waters seaward of the inner boundary of the U.S. exclusive economic zone (EEZ), possessing shark fins harvested in waters seaward of the inner boundary of the U.S. EEZ on board a fishing vessel without corresponding shark carcasses, or landing shark fins harvested in waters seaward of the inner boundary of the U.S. EEZ without corresponding carcasses.  The Act requires the Secretary of Commerce to issue regulations to implement it and the intent of this action is to propose such regulations.
        
        
          DATES:

          Comments must be received at the appropriate address or fax number (see ADDRESSES) no later than 5 p.m. Pacific daylight time on July 30, 2001.  Comments may also be submitted at a public hearing to be held on the proposed rule on July 11, 2001, NOAA Auditorium, 1301 East-West Highway, Silver Spring, MD, 5 p.m. EDT.
        
        
          ADDRESSES:
          Written comments should be sent to Dr. Rebecca Lent, Regional Administrator, Southwest Region, NMFS, 501 W. Ocean Boulevard, Suite 4200, Long Beach, CA  90802.  Comments may also be sent via facsimile at 562-980-4047.  Comments will not be accepted if submitted by email or Internet.  For copies of the draft environmental Assessment (EA) or regulatory impact review/initial regulatory flexibility analysis (RIR/IRFA), contact Svein Fougner at 562-980-4040.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Svein Fougner, Assistant Regional Administrator for Sustainable Fisheries, Southwest Region, NMFS, at 562-980-4040; or Charles Karnella, Administrator, Pacific Island Area Office, NMFS, at 808-973-2935; or Karyl Brewster-Geisz, NMFS headquarters, at 301-713-2347.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Due to concerns about the status of shark populations and the effects of heavy fishing on such populations, the Congress passed, and the President signed, on December 21, 2000, the Shark Finning Prohibition Act.  This Act amends the Magnuson-Stevens Fishery Management and Conservation Act (Magnuson-Stevens Act).  The Act prohibits any person subject to U.S. jurisdiction from: (1) Engaging in shark finning (finning is the practice of removing the fin or fins from a shark and discarding the remainder of the shark) at sea; (2) possessing shark fins aboard a fishing vessel without the corresponding carcass; and (3) landing shark fins without a corresponding carcass.
        By becoming a signatory nation to the United Nations Food and Agriculture Organization’s International Plan of Action on Sharks, the United States has agreed that shark conservation is a concern, both domestically and internationally.  The United States has also agreed that all nations and international fishery organizations should take action to ensure that shark populations are monitored, and fishery conservation measures are implemented, to protect sharks from over-exploitation.  The strong international market for shark fins has increased the potential for fishing shark stocks at unsustainable levels.  Uncontrolled shark finning may lead to unsustainable shark harvests, as well as the waste of usable (but often relatively lower value) shark meat.  In addition, the species of shark often cannot be determined from the fins alone.  Thus, when finning is practiced, the effects of fisheries on specific shark species is difficult to discern because appropriate mortality data are not available for stock assessments.  The intent of the Act is to eliminate the wasteful and unsportsmanlike practice of shark finning.  The intent of this proposed rule is to achieve the intent of the Act.
        The practice of shark finning has been prohibited in the Federal waters of the Atlantic Ocean, Gulf of Mexico, and Caribbean Sea since 1993 for 39 species of sharks contained in the management unit of the Fishery Management Plan (FMP) for Sharks of the Atlantic Ocean.  In 1999, the FMP for Sharks of the Atlantic Ocean was replaced, and the prohibition on shark finning expanded to an additional 33 species of sharks, by the FMP for Atlantic Tunas, Swordfish, and Sharks (HMS FMP).  The only species of shark for which finning was not expressly prohibited by the HMS FMP was spiny dogfish; however, the Spiny Dogfish FMP prohibited the finning of spiny dogfish in Federal waters in January 2000.  This proposed rule would not affect any of the regulations implementing the HMS and Spiny Dogfish FMPs, including those prohibiting finning or imposing reporting requirements.

        To implement the Act, the proposed rule would prohibit:  (1) Any person on a U.S. fishing vessel from engaging in shark finning in waters seaward of the inner boundary of the U.S. EEZ; however, a U.S. fisher would not be prohibited from removing and retaining fins from a shark on a vessel, providing the corresponding carcass is retained on board the vessel; (2) any person on a U.S. fishing vessel from possessing shark fins harvested in waters seaward of the inner boundary of the U.S. EEZ on board the vessel without the corresponding shark carcass; (3) any person on a U.S. fishing vessel from landing shark fins harvested in waters seaward of the inner boundary of the U.S. EEZ without the corresponding carcass; and (4) any person on a foreign fishing vessel from engaging in finning in the U.S. EEZ and from landing shark fins in or inside the U.S. EEZ without the corresponding carcass.  In addition, the rule would require that all shark fins and carcasses be landed and weighed at the same time, once landing of shark fins and/or shark carcasses has begun.  This proposed rule would not affect any reporting requirements currently in place for fisheries that take sharks.
        In accordance with the requirements of the Act, it would be a rebuttable presumption that any shark fin or fins found on board a U.S. fishing vessel, or landed from any fishing vessel, were taken, held, or landed in violation of these regulations if the total weight of shark fins landed or found on board exceeds 5 percent of the total dressed weight of shark carcasses landed or found on board the vessel.  It would be the responsibility of the person involved to rebut the presumption by providing evidence that there is good reason for the weight of the fins to exceed the 5-percent threshold.  NMFS has used wet weight to apply the 5-percent limit for shark fins landed in the Atlantic, Gulf, and Caribbean, where the fins are generally wet when landed.  In the western Pacific, foreign vessels generally have landed dry fins, and it is believed that about half the weight of the fin is lost in the drying process.  Domestic vessels, on the other hand,  generally land fins that are relatively wet as the fishing trips are normally 20 days or less and complete drying can not be achieved in that time.  Inasmuch as there is not expected to be any landing of fins by foreign vessels that have taken long trips and land only dry fins, and domestic landings (if any) will likely only be of fins with relatively fresh shark carcasses, it appears logical to use the wet weight (or equivalent) as the standard for application of the 5-percent limit.  NMFS specifically seeks comments regarding how “wet” should be defined for purposes of this regulation.
        The prohibition of landing shark fins without carcasses would extend to any vessel (including a cargo or shipping vessel) that obtained those fins from another vessel at sea.  Any such transfer of shark fins effectively would make the receiving vessel a “fishing vessel”, as the receiving vessel is acting “in support of fishing.”  Thus, the receiving vessel would be prohibited from landing shark fins without corresponding carcasses under the proposed rule.
        Applicability
        This proposed rule would not apply to sharks harvested from state waters.  The Act does not contain an express preemption of state authority over state waters.  However, the Act’s prohibition on removing any of the fins of a shark (including the tail) and discarding the carcass of the shark uses the terms “discard the carcass of the shark at sea” suggesting that this prohibition applies to state waters as well as waters beyond the inner boundary of the U.S. EEZ.  NMFS specifically requests public comment on whether the Act is applicable to sharks harvested from state waters and whether NMFS should issue shark finning regulations applicable to state waters.
        It is noted that some states have more restrictive provisions dealing with shark fishing and finning than the prohibitions and requirements that would be imposed by this rule with respect to sharks and their fins harvested from waters seaward of the inner boundary of the U.S. EEZ.  This proposed rule would not have any affect on state regulations applicable to sharks and their fins harvested from state waters or to state regulations more restrictive with respect to the landing of sharks and their fins harvested from waters seaward of the inner boundary of the U.S. EEZ.
        Effects of Proposed Action
        The proposed rule would directly affect: (1) Owners, operators, and crew of U.S. fishing vessels in waters seaward of the inner boundary of the U.S. EEZ that engage in finning, and the landing and sale of those fins; (2) owners and employees of U.S. firms that buy and sell shark fins harvested in waters seaward of the inner boundary of the U.S. EEZ (which could include U.S. fishing vessels and foreign vessels that obtain fins without carcasses from foreign vessels at sea); and (3) owners, operators, and crew of foreign fishing vessels that would otherwise land shark fins without carcasses in or inside the U.S. EEZ.  Shark finning has been prohibited in the Federal waters of the Atlantic Ocean, Gulf of Mexico, and Caribbean Sea since 1993, and finning of spiny dogfish in this region was prohibited in 2000.  Further, finning is effectively prohibited under state regulations on the West Coast and in the North Pacific, as well as in a number of Atlantic states and Hawaii.  In Hawaii, while it is reported that about 60,000 sharks were finned by the Hawaii-based longline fleet in 1999, finning has since been prohibited by state law, and thus this rule will not have large impacts in Hawaii.  Therefore, there will be minimal impacts in these areas.
        Most, if not all, the impacts would likely affect businesses in the Western Pacific.  It is estimated that shark finning accounts for between $1.8 million and $2.5 million of economic activity in the western Pacific (not including the values formerly attributable to finning by domestic vessels in Hawaii until 2000, when finning was prohibited).
        The proposed action is expected to have moderate impacts on fishers and businesses in Guam and American Samoa, where shark fin landings have been made and substantial sales and trade in shark fins have been conducted for many years.  In Guam and American Samoa, domestic landings of shark fins have been very low; however, foreign longline vessels have landed shark fins there in the past.  Under the proposed rule, sales of those fins would be prohibited unless the corresponding carcasses were also landed.  This prohibition would also affect the earnings of crew on foreign fishing vessels because the revenue from fin sales often accrues directly to crew members.  If that income is reduced, there could be less spending by crew members in port calls in American Samoa and Guam.
        The proposed rule could indirectly affect U.S. retailers and consumers of shark fins, but the extent of impact cannot be determined with available data.  It is possible that shark fins, which would no longer be available from domestic landings, would be available through air, ocean, or surface freight shipments.  It is also possible that the price of shark fins would rise due to lower supply.  The proposed rule would not directly affect the owners and employees of businesses that are engaged in domestic and international shipments of, and trade in, shark fins in containers or other such shipments, or the owners and employees of businesses that provide supplies and services to foreign fishing vessels that may (but do not necessarily) engage in shark finning and associated sales.

        No  reporting  or  recordkeeping  requirements  are  proposed  in  this  rule.   Reporting  requirements  currently  in  place  are  sufficient  for  monitoring  and  enforcement  of  these  regulations.   However,  these  regulations  may  be  amended  if  information  or  conditions  demonstrate  that  additional  reporting  or  recordkeeping  requirements  are  necessary  to  achieve  the  purposes  of  the  Act.   This  could  include  changes  in  the  information  required  in  logbook  forms,  a  requirement  that  records  be  kept  and  submitted  of  the  weight  of  shark  fins  and  carcasses  landed,  or  other  information  requirements.   NMFS  will  work  with  the  regional  fishery  management  councils  (councils)  and  interstate  marine  fisheries  commissions  to  determine  if  changes  are  needed  to  ensure  adequate  records  for  monitoring  the  fisheries  and  enforcing  the  prohibitions.   If  any  changes  are  needed  in  reporting  and  recordkeeping  requirements,  they  may  be  made  nationally  or  in  separate  regions.
        Alternative  Construction of the  Statute
        NMFS  considered  applying  a  broader  interpretation  of  the  Act,  and  this  would  be  expected  to  have  much  greater  impacts  on  foreign  fishermen.   One  alternative  would  be  to  prohibit  foreign  fishing  vessels  from  possessing  shark  fins  harvested  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ  without  carcasses  while  in  U.S.  ports.   This  could  result  in  a  substantial  reduction  in  the  use  of  those  ports  by  foreign  longline  vessels  that  have  shark  fins  on  board  without  corresponding  carcasses.   It  is  estimated  that  this  activity  generates  between  $40  to  $60  million  per  year  in  sales  by  Hawaiian  businesses.   Another  alternative  would  be  to  prohibit  landings  of  shark  fins  harvested  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ  without  carcasses  by  non-fishing  vessels,  such  as  cargo  vessels  shipping  fins  to  a  U.S.  port.   Under  this  alternative,  there  would  be  greater  impacts  on  shippers,  retailers,  and  consumers.   U.S.  Customs  Service  data  indicate  that  documented  imports  and  exports  of  shark  fins  into  and  out  of  the  U.S.  were  valued  at  $3  million  and  $5  million,  respectively,  in  1999.   Under  this  alternative,  these  shipments  would  likely  be  eliminated  and  shark  fins  could  only  enter  the  U.S.  via  air  or  land  freight.
        Another  alternative  would  be  to  extend  the  prohibition  of  possession  of  shark  fins  harvested  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ  aboard  any  vessel  under  U.S.  jurisdiction  to  all  foreign  fishing  vessels  whenever  they  are  in  the  EEZ,  even  if  not  engaged  in  fishing.   This  could  force  some  vessels  fishing  throughout  the  Pacific  to  adjust  their  navigation  routes  at  high  expense.   It  also  would  constitute  an  infringement  on  the  right  of  freedom  of  navigation.   This  construction  appears  to  go  beyond  the  intent  of  the  Act.
        NMFS  also  considered  not  promulgating  these  regulations  and  using  fishery  management  plans  prepared  by  councils  (and  by  the  Secretary  with  respect  to  Atlantic  Ocean,  Gulf  of  Mexico,  and  Caribbean  shark  fishery  management)  under  the  Magnuson-Stevens  Act  to  implement  the  Act.   However,  this  would  not  meet  the  statutory  requirements  of  the  Act.
        Finally,  NMFS  notes  that  it  has  received  a  petition  from  the  Western  Pacific  Fisheries  Coalition  of  Kailua,  HI,  to  ban  shark  finning.   The  proposed  rule  would  address  the  Coalition’s  concern  about  the  need  for  action  to  restrict  or  prohibit  shark  finning  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ.   In  light  of  this  action,  NMFS  has  concluded  that  it  is  not  necessary  to  take  any  action  in  response  to  that  petition.
        Public  Hearing
        NMFS  will  hold  a  public  hearing  on  this  proposed  rule  in  Silver  Spring,  MD,  on  July 11,  2001.
        Classification
        This  proposed  rule  has  been  determined  to  be  not  significant  for  purposes  of  Executive  Order  12866.

        NMFS  prepared  an  IRFA  that  describes  the  impact  this  proposed  rule  would  have  on  small  entities,  if  adopted.   A  copy  of  this  analysis  is  available  from  NMFS  (see ADDRESSES).   A  summary  of  the  analysis  follows.
        The  principal  effect  of  this  action  would  be  to  terminate  finning  and  landings  of  fins  by  U.S.  and  foreign  vessels  in  the  Western  Pacific,  where  persons  and  businesses  will  be  more  seriously  affected  by  the  elimination  of  their  principal  source  of  shark  fins.   The  principal  affected  entities  are:  (a)  U.S.  longline  and  purse  seine  fishing  vessel  operators  and  crew,  active  in  the  western  Pacific,  and  the  businesses  that  buy  and  resell  shark  fins  (without  corresponding  carcasses)  from  these  vessels;  (b)  businesses  that  buy  and  export  shark  fins  from  crew  of  foreign  longline  vessels  delivering  those  fins  in  western  Pacific  ports;  and  (c)  businesses  that  sell  goods  and  services  to  foreign  vessel  crew  members  who  receive  the  revenue  from  the  sale  of  shark  fins  in  U.S.  ports.   The  western  Pacific  is  the  only  region  where  shark  finning  by  U.S.  interests  has  not  previously  been  regulated  under  Federal  or  state  law,  and  where  delivery  of  fins  by  foreign  vessels  has  been  legal  to  date.   It  is  not  known  how  dominant  a  role  shark  fin  trade  plays  in  the  economic  activity  of  the  affected  firms;  if  trade  in  shark  fins  is  all  that  they  engage  in,  then  these  firms  may  be  forced  to  cease  activity  and/or  find  alternate  lines  of  trade.   They  may  also  seek  ways  to  find  more  valuable  uses  of  sharks  (e.g.,  shark  meat,  cartilage,  skins)  such  that  more  carcasses  would  be  retained  with  the  fins  and  greater  values  could  be  derived  from  the  shark  catches  in  the  longline  fishery.   However,  any  such  transition  is  likely  to  take  some  time  and  the  firms  would  suffer  losses  until  that  time.   It  is  estimated  that  the  loss  could  be  between  $2-$3  million  per  year.   It  is  acknowledged  that  there  could  be  reductions  in  the  availability  of  shark  fins  for  soup  and  other  products  in  the  U.S.  under  the  proposed  rule.   However,  to  the  extent  that  shark  fins  could  be  shipped  into  the  U.S.  by  alternate  routes  to  substitute  from  direct  landings,  the  supply  impacts  will  be  moderated.
        As  this  proposed  rule  applies  only  to  sharks  harvested  from  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ,  it  does  not  conflict  with  any  state  laws  governing  fishing  activities  in  state  waters.   Any  state  laws  and  regulations  with  respect  to  shark  fins  harvested  from  state  waters  would  be  unaffected  by  this  rule  as  well  as  would  be  any  state  law  or  regulation  which  are  more  restrictive  with  respect  to  the  landing  of  shark  fins  harvested  from  waters  beyond  the  inner  boundary  of  the  U.S.  EEZ.   NMFS  intends  to  work  with  those  states  that  do  not  already  prohibit  the  landing  of  shark  fins  without  the  corresponding  shark  carcasses  to  enact  appropriate  laws  and/or  to  issue  appropriate  regulations  so  that  the  objectives  of  the  Act  are  fully  achieved.
        NMFS  initiated  an  informal  consultation  on  May  31,  2001,  with  regard  to  the  effects  of  this  proposed  rule  on  endangered  and  threatened  species  under  NMFS’  jurisdiction.   This  consultation  is  continuing.
        NMFS  provided  the  U.S.  Fish  and  Wildlife  Service  (FWS)  with  the  draft  EA  and  associated  background  information  on  the  proposed  rule  and  requested  that  FWS  concur  with  NMFS’  determination  that  the  proposed  rule  would  not  likely  adversely  affect  any  threatened  or  endangered  species  under  FWS’  jurisdiction.
        
          List  of  Subjects
        
        50 CFR Part 600
        Fisheries,  Fishing.
        50  CFR  Part  635
        Fisheries,  Fishing,  Fishing  Vessels,  Foreign  Relations,  Intergovernmental  relations,  Penalties,  Reporting  and  recordkeeping  requirements,  Statistics,  Treaties.
        50  CFR  Part  648
        Fisheries,  Fishing,  Reporting  and  recordkeeping  requirements.
        
          
          Dated: June 22, 2001.
          William T. Hogarth,
          Acting Assistant Administrator for Fisheries, National Marine Marine Fisheries Service.
        
        
          For  the  reasons  set  out  in  the  preamble,  50  CFR  parts  600,  635,  and  648  are  proposed  to  be  amended  as  follows:
          
            PART  600—MAGNUSON-STEVENS  ACT  PROVISIONS
          
          1.   The  authority  citation  for  part  600  continues  to  read  as  follows:
          
            Authority:
            16  U.S.C.  1801 et  seq.
            
          
        
        
          2.  Subpart  M  is  added  to  read  as  follows:
          
            Subpart  M—Shark  Finning
          
          
            Sec.
            600.1019
            Purpose  and scope.
            600.1020
            Relation  to  other  laws.
            600.1021
            Definitions.
            600.1022
            Prohibitions.
            600.1023
            Shark  finning;  possession  at  sea  and  landing  of  shark  fins.
          
          
            § 600.1019
            Purpose  and  scope.
          
          The  regulations  in  this  subpart  govern  the  removal  of  shark  fins  and  discarding  the  carcass  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ   (i.e.,  shark  finning),  and  the  possession  and  landing  into  U.S.  ports  of  shark  fins  harvested  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ.
          
            § 600.1020
            Relation  to  other  laws.
          
          (a)   The  relation  of  this  subpart  to  other  laws  is  set  forth  in  §§  600.514  and  600.705  and  in  paragraphs  (b)  and  (c)  of  this  section.
          (b)   Regulations  pertaining  to  shark  conservation  and  management  for  certain  fisheries  are  also  set  forth  in this subpart and in parts 635  (for  Federal  Atlantic  Ocean,  Gulf  of  Mexico,  and  Caribbean  shark  fisheries),  648  (for  spiny  dogfish  fisheries),  and  660  (for  fisheries  off  West  Coast  states  and  in  the  western  Pacific)  of  this  chapter  governing  those  fisheries.
          (c)   Nothing  in  this  regulation  supercedes  more  restrictive  state  regulations  regarding  shark  finning.
          (d)   A  person  who  owns  or  operates  a  vessel  that  has  been  issued  an  Atlantic  Federal  commercial  shark  limited  access  permit  or  a  spiny  dogfish  permit  is  subject  to  the  reporting  and  recordkeeping  requirements  found  at  parts  635  and  648  of  this chapter,  respectively.
          
            § 600.1021
            Definitions.
          
          (a)  In  addition  to  the  definitions  in  the  Magnuson-Stevens  Act  and  § 600.10,  the  terms  used  in  this  subpart  have  the  following  meanings:
          
            Land  or  landing means  offloading  fish  from  a  fishing  vessel,  arriving  in  port  to  begin  offloading  fish,  or  causing  fish  to  be  offloaded  from  a  fishing  vessel,  either  to  another  vessel  or  to  a  shoreside  facility.
          
            Shark  finning means  taking  a  shark,  removing  a  fin  or  fins  (whether  or  not  including  the  tail),  and  returning  the  remainder  of  the  shark  to  the  sea.
          (b)  If  there  is  any  difference  between  the  definitions in this section and  in  § 600.10,  the  definitions in this section are the  operative  definitions  for  the  purposes  of  the  regulations in this subpart.
          
            § 600.1022
            Prohibitions.
          
          (a)   In  addition  to  the  prohibitions  in  §§ 600.505  and  600.725,  it  is  unlawful  for  any  person  or  vessel  subject  to  the  jurisdiction  of  the  United  States  to:
          (1)   Engage  in  shark  finning,  as  provided  in  § 600.1023(a).
          (2)   Possess  shark  fins  without  the  corresponding  carcasses  while  on  board  a  U.S.  fishing  vessel,  as  provided  in  § 600.1023 (b).
          (3)   Land  shark  fins  without  the  corresponding  carcasses,  as  provided  in  § 600.1023 (c).
          (4)   Fail  to  have  all  shark  fins  and  carcasses  from  a  U.S.  or  foreign  fishing  vessel  landed  at  one  time  and  weighed  at  the  time  of  the  landing,  as  provided  in  § 600.1023 (d).
          (5)   Possess,  purchase,  offer  to  sell,  or  sell  shark  fins  taken,  landed,  or  possessed  in  violation  of  this  section,  as  provided  in  § 600.1023 (e).
          (6)   When  requested,  fail  to  allow  an  authorized  officer  or  any  employee  of  NMFS  designated  by  a  Regional  Administrator  access  to  and/or  inspection  or  copying  of  any  records  pertaining  to  the  landing,  sale,  purchase,  or  other  disposition  of  shark  fins  and/or  shark  carcasses,  as  provided  in  § 600.1023 (f).
          (7)   Fail  to  have  shark  fins  and  carcasses  recorded  as  specified  in  § 635.30 (c)(3)  of  this  chapter.
          (8)   Fail  to  have  all  shark  carcasses  and  fins  landed  and  weighed  at  the  same  time  if  landed  in  an  Atlantic  coastal  port,  and  to  have  all  weights  being  recorded  on  the  weighout  slips  specified  in  § 635.5 (a)(2)  of  this  chapter.
          (b)   For  purposes  of  this section,  it  is  a  rebuttable  presumption  that  shark  fins  found  on  board,  or  landed  by,  a  fishing  vessel  were  taken,  held,  or  landed  in  violation  of  this  section  if  the  total  weight  of  the  shark  fins  on  board,  or  landed,  exceeds  5  percent  of  the  total  dressed  weight  of  shark  carcasses  on  board  or  offloaded  from  the  fishing  vessel. 
          
            § 600.1023
            Shark  finning;  possession  at  sea  and  landing  of  shark  fins.
          
          (a)   No  person  or  vessel  subject  to  U.S.  jurisdiction  shall  engage  in  shark  finning  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ.
          (b)   No  person  on  a  U.S.  fishing  vessel  seaward  of  the  inner  boundary  of  the  U.S.  EEZ  shall  possess  on  board  shark  fins  without  the  corresponding  carcass(es),  except  that  sharks  may  be  dressed  at  sea.
          (c)   No  person  on  board  a  U.S.  or  foreign  fishing  vessel  shall  land  shark  fins  harvested  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ  without  corresponding  shark  carcasses.
          (d)   Except  as  provided  in paragraphs (g)  and  (h) of this section,  a  person  who  operates  a  U.S.  or  foreign  fishing  vessel  and  who  lands  shark  fins  harvested  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ  shall  land  all  fins  and  corresponding  carcasses  from  the  vessel  at  the  same  point  of  landing  and  shall  have  all  fins  and  carcasses  weighed  at  that  time.
          (e)   A  person  may  not  possess,  purchase,  offer  to  sell,  or  sell  shark  fins  taken,  landed,  or  possessed  in  violation  of  this  section.
          (f)   Upon  request,  a  person  shall  allow  an  authorized  officer  or  any  employee  of  NMFS  designated  by  a  Regional  Administrator  access  to,  and/or  inspection  or  copying  of,  any  records  pertaining  to  the  landing,  sale,  purchase,  or  other  disposition  of  shark  fins  and/or  shark  carcasses.
          (g)   A  person  who  owns  or  operates  a  vessel  that  has  been  issued  a  Federal  Atlantic  commercial  shark  limited  access  permit  and  who  lands  shark  in  an  Atlantic  coastal  port  must  have  all  fins  weighed  in  conjunction  with  the  weighing  of  the  carcasses  at  the  vessel’s  first  point  of  landing.   Such  weights  must  be  recorded  on  the  weighout  slips  specified  in  § 635.5 (a)(2)  of  this  chapter.
          (h)   A  person  who  owns  or  operates  a  vessel  that  has  not  been  issued  a  Federal  Atlantic  commercial  shark  limited  access  permit  and  who  lands  shark  in  or  from  the  EEZ  in  an  Atlantic  coastal  port  must  comply  with  regulations  found  at  § 635.30 (c)(4)  of  this  chapter.
          (i)   A  person  who  owns  or  operates  a  vessel  that  has  been  issued  a  Federal  Atlantic  commercial  shark  limited  access  permit  and  who  lands  shark  in  an  Atlantic  coastal  port  may  not  sell  fins  whose  wet  weight  exceeds  5  percent  of  the  dressed  weight  of  the  carcasses.

          (j)   A  dealer  may  not  purchase  fins  from  an  owner  or  operator  of  a  fishing  vessel  issued  a  Federal  Atlantic  commercial  shark  limited  access  permit  who  lands  shark  in  an  Atlantic  coastal  port  whose  wet  weight  exceeds  5  percent  of  the  dressed  weight  of  the  carcasses.
        
        
          
            PART  635—ATLANTIC  HIGHLY  MIGRATORY  SPECIES
          
          3.   The  authority  citation  for  part  635  continues  to  read  as  follows:
          
            Authority:
            16  U.S.C.  1801 et  seq.
          
        
        
          4.   In  § 635.30,  paragraphs  (c)(1)  through  (c)(3)  are  revised  to  read  as  follows:
          
            § 635.30
            Possession  at  sea  and  landing.
          
          
          (c) Shark.   (1)   No  person  shall  possess  or  offload  wet  shark  fins  harvested  in  waters  seaward  of  the  inner  boundary  of  the  U.S.  EEZ  in  a  quantity  that  exceeds  5  percent  of  the  dressed  weight  of  the  shark  carcasses.   While  shark  fins  are  on  board  and  when  shark  fins  are  being  offloaded,  persons  issued  a  Federal  Atlantic  commercial  shark  limited  access  permit  are  subject  to  the  regulations  at  part  600 (subpart  M)  of  this  chapter.
          (2)   A  person  who  owns  or  operates  a  vessel  that  has  been  issued  a  Federal  Atlantic  commercial  shark  limited  access  permit  may  not  fillet  a  shark  at  sea.   A  person  may  eviscerate  and  remove  the  head  and  fins,  but  must  retain  the  fins  with  the  dressed  carcasses.   While  on  board  and  when  offloaded,  wet  shark  fins  may  not  exceed  5  percent  of  the  dressed  weight  of  the  carcasses,  in  accordance  with  the  regulations  at  part  600 (subpart  M)  of  this  chapter.
          (3)   A  person  who  owns  or  operates  a  vessel  that  has  been  issued  a  Federal  Atlantic  commercial  shark  limited  access  permit  and  who  lands  shark  in  an  Atlantic  coastal  port  must  have  all  fins  and  carcasses  weighed  and  recorded  on  the  weighout  slips  specified  in  § 635.5 (a)(2)  and  in  accordance  with  regulations  at part 600 (subpart  M)  of  this  chapter.   The  wet  fins  may  not  exceed  5  percent  of  the  dressed  weight  of  the  carcasses.
          
        
        
          5.   In  § 635.31,  paragraphs  (c)(3)  and  (c)(5)  are  revised  to  read  as  follows:
          
            § 635.31
            Restrictions  on  sale  and  purchase.
            (c)   *  *  *
          
          (3)   Regulations  governing  the  harvest,  possession,  landing,  purchase,  and  sale  of  shark  fins  are  found  at  part  600 (subpart  M)  of  this  chapter  and  § 635.30 (c).
          
          (5)   A  dealer  may  not  purchase  from  an  owner  or  operator  of  a  fishing  vessel  shark  fins  that  were  not  harvested  in  accordance  with  the  regulations  found  at  part  600 (subpart  M)  of  this  chapter  and  § 635.30 (c).
          
        
        
          6.   In  § 635.71,  paragraphs  (d)(6)  and  (d)(7)  are  revised  to  read  as  follows:
          
            § 635.71
            Prohibitions.
          
          (d)   *  *  *
          (6)   Fail  to  maintain  a  shark  in  its  proper  form,  as  specified  in  § 635.30 (c)(4).
          (7)   Sell  or  purchase  shark  fins  that  are  disproportionate  to  the  weight  of  shark  carcasses,  as  specified  in  § 635.30 (c)(2)  and  (c)(3)  and  § 600.1015 (b)  of  this  chapter.
          
        
        
          
            PART  648—FISHERIES  OF  THE  NORTHEASTERN  UNITED  STATES
          
          7.   The  authority  citation  for  part  648  continues  to  read  as  follows:
          
            Authority:
            16  U.S.C.  1801 et  seq.
          
        
        
          
            § 648.14 
            [Amended]
          
          8.  In  § 648.14,  paragraphs  (aa) (4)  through  (6)  are  removed  and  reserved.
        
      
      [FR Doc. 01-16191 Filed 6-25-01; 4:24 pm]
      BILLING CODE  3510-22-S
    
  